DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This non-final rejection is issued in response to applicant’s claim set received 11/08/2019.  Currently, claims 1-20 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2-4, 11, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0079834 to Tennican et al.
Regarding claim 1, Tennican discloses a syringe (10) comprising: a dosage chamber (100) comprising a first end (distal end) having a dispensing opening configured to enable a medicine to be drawn from a medicine container (the examiner notes syringe can connect to a needle via connector 108, [0050] therefore is capable of drawing up medicine via this route) to enable a dosage of the medicine to be dispensed from the dosage chamber (100), and a second end (105) having a plunger opening (104); a plunger (200) located in the dosage chamber (100, fig. 1) and movable within the dosage chamber to enable partial withdrawal of the plunger from the dosage chamber through the plunger opening to draw the medicine from the medicine container through the dispensing opening into the dosage chamber (this is a functional limitation; the examiner notes the device is capable of withdrawing fluid from a medicine container as claimed), the plunger further movable towards the first end of the dosage chamber to dispense the dosage of medicine through the dispensing opening ([0050] administering a medicant), wherein the plunger has an open end (600) to receive the medicine container (500) and a plunger chamber ([0045] cylindrical housing to receive file) sized to house the medicine container ([0045] fig. 1);  a retainer (400) configured to secure the medicine container within the plunger chamber (fig. 7, vial is retained via arrowhead shape); and an identifier ([0138] 910, 912) configured to provide information corresponding to at least one property of the medicine drawn from the medicine container (can include contents of vial, etc.)
	Regarding claims 2-4, Tennican discloses the syringe of claim 1, wherein the identifier is connected to the dosage chamber (fig. 19); or fixed to the dosage chamber (fig. 19); or integral with the dosage chamber (fig. 19).
	Regarding claim 11, Tennican discloses the syringe according to claim 1, wherein the identifier comprises a first identifier (912) for identifying the medicine of the medicine container and a second identifier (910) for identifying a
property of a further substance drawn through the dispensing opening. [0138]
Regarding claim 18, Tennican discloses the  syringe of claim 1, wherein the identifier comprises at least one identification tag. [0139]
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tennican.
Regarding claims 5-7, Tennican does not explicitly disclose wherein the identifier is connected to the plunger, fixed to the plunger, or integral with the plunger.  However, Tennican discloses multiple labels can be provided, identifying different information as well as being placed in differing locations [0138-0139]  Before the effective filing date of applicant’s invention, it would have been obvious to choose to place the label on the plunger as claimed from a finite number of locations for such indicia, for the advantage of providing any relevant information needed therein, including manufacturer, source, lot number, etc. can be used to track the devices when needed, such as in the event of a recall or patient reaction [0139].
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tennican in view of 5,828,073 to Zhu et al.
Regarding claims 8-9, Tennican discloses a syringe substantially as claimed as disclosed above, but does not further disclose wherein the plunger is at least partially transparent, so that when the medicine container is located within the plunger chamber, it is visible from outside the plunger chamber; or herein the identifier comprises a magnification window either integral with or attached to the plunger.
Zhu discloses a syringe including a window or lens (70) which can magnify the contents of the syringe body (fig. 6, column 4 line 48).  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art have a transparent or magnified widow on the plunger chamber in order to view the contents therein, which allows for a user to assess the status of the contents.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tennican in view of US 8,137,307 to Tennican (hereinafter Tennican ‘307).
Tennican discloses applicant’s basic inventive concept substantially as claimed, but does not disclose wherein the retainer is a one-way retainer that allows the medicine container to be inserted into the plunger chamber but does not allow the medicine container to be removed from the plunger chamber .
Tennican ‘307 discloses a syringe device including a vial housing in two parts (602, 604) that can be joined, such that vial is completely enclosed within the container.  This can prevent vial breakage as well as avoid removal and improper replacement of the vial and/or inadvertent substitution (column 5 lines 33-43).
Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to have a retainer as a one-way retainer that allows the medicine container to be inserted into the plunger chamber but does not allow the medicine container to be removed from the plunger chamber, for the advantage of preventing vial breakage as well as avoiding removal and improper replacement of the vial and/or inadvertent substitution.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tennican in view of Tennican ‘307, and further in view of US 5,647,845 to Haber.
Regarding claim 13, Tennican in view of Tennican ‘307 disclose applicant’s basic inventive concept of a syringe substantially as claimed as disclosed above, but wherein the one-way retainer comprises a plurality of fingers extending into the plunger chamber and towards the first end of the dosage chamber, the fingers moveable between a resting closed configuration and an open configuration wherein, in the open configuration, the fingers define a passage to receive the medicine container into the plunger chamber and in the resting closed configuration, the finger secure the medicine container within the plunger chamber.
Haber discloses a universal vial and docking receptacle (20) regardless of diameter and without requiring time consuming changes to the system.  Haber discloses the receptacle including cylindrical vial (26) with retaining arms (28) terminating in centering fingers (30).  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to have fingers as claimed for the advantage of accommodating any sized vial and retain it without requiring specific diameters for different sized vials on the plunger chamber.
Claim(s) 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tennican in view of US 5,947,934 to Hansen et al.
Regarding claim 14, Tennican discloses applicant’s basic inventive concept of a syringe substantially as claimed as disclosed above, but does not further disclose wherein the identifier comprises a dial attachment having a dial and a plurality of identification labels, wherein the dial is rotatable relative to the identification labels.
Hansen discloses a rotatable dose display for a syringe, having a scale on a first part and  dial on the housing for indicating a desired dose.  Before the effective fling date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to provide a dose indicator dial in order to allow a user to indicate a desired dosage associated with the administration of the medicament.
Regarding claim 15, Hanson further discloses the dial attachment is sized to be rotatably coupled to the open end of the plunger. (fig. 1-2) Tennican does not further disclose wherein the plurality of identification labels are located on a plunger flange at the open end of the plunger.  However, Tennican discloses the labels can be located on other components of the system [0138].  Before the effective filing date of applicant’s invention, it would have been considered an obvious to choose to place the label on the plunger as claimed from a finite number of locations for such indicia, for the advantage of providing any relevant information needed therein, and placing it where a user can quickly access needed information.
Regarding claims 16-17, Tennican further discloses wherein the labels comprise information relating to ratio of medicine and a further substance. ([0138] Can comprise info regarding contents of syringe (i.e., both vial and syringe may house medicaments; instructions for use are included.)
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tennican in view of US 2012/0053457 to Fago.  
Regarding claim 19, Tennican discloses a syringe substantially as claimed as disclosed above, but does not further disclose wherein the identifier comprises at least one labelled press dimple configured to irreversibly deform upon the application of pressure.
Fago discloses a medical fluid injection system with syringes, including a use indicator to visually show that a particular device has been used and should not be reused.  The use indicator has a protruded configuration characterized as a pop-up or pop out indicator.  [0014]  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to have the identifier comprise a press dimple as claimed for the advantage of allowing a user to quickly visually check whether a device has been used or not.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A SNYDER/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783